           Case 2:17-cv-02386-ODW-PLA Document 90 Filed 10/05/18 Page 1 of 5 Page ID #:708



                     1   CROWELL & MORING LLP
                         Emily T. Kuwahara (CSB No. 252411)
                     2   Sigourney R. Haylock (CSB No. 318195)
                         515 South Flower St., 40th Floor
                     3   Los Angeles, CA 90071
                         Telephone: 213.443.5556
                     4   Facsimile: 213.622.2690
                         Email:      ekuwahara@crowell.com
                     5
                         John S. Gibson (CSB No. 140647)
                     6   3 Park Plaza, 20th Floor
                         Irvine, CA 92614
                     7   Telephone: 949.798.1330
                         Facsimile: 949.263.8414
                     8   Email:       jgibson@crowell.com
                     9   Laurel P. Malson (Admitted pro hac vice) (DC Bar No. 317776)
                         1001 Pennsylvania Ave. N.W.
                10       Washington, DC 20004
                         Telephone: 202.624.8576
                11       Facsimile: 202.628.5116
                         Email:      lmalson@crowell.com
                12
                         Attorneys for Defendants LAWRENCE G. BUCKLEY
                13       as interim successor to KATHLEEN F. BURKE,
                         KATHLEEN F. BURKE, EARIC DIXON-PETERS,
                14       WILLIAM A. MARMOLEJO, JUAN C. ASTORGA,
                         FRANCISCO C. RODRIGUEZ, SCOTT J. SVONKIN,
                15       DAVID VELA as successor to SYDNEY K. KAMLAGER,
                         MIKE FONG, GABRIEL BUELNA, ANDRA HOFFMAN,
                16       ERNEST H. MORENO, STEVEN F. VERES,
                         and CHARLES JOHNSON
                17
                18                          UNITED STATES DISTRICT COURT
                19                        CENTRAL DISTRICT OF CALIFORNIA
                20
                21       KEVIN A. SHAW,                       Case No. 2:17-CV-02386-ODW-PLA
                22                     Plaintiff,             STIPULATION TO CONTINUE TRIAL
                                                              DATE AND RELATED PRE-TRIAL
                23            v.                              DATES
                24       KATHLEEN F. BURKE, et al.,
                25                     Defendants.
                26
                27
                28
  C ROWELL
& M ORI NG LLP                                                               STIPULATION TO CONTINUE TRIAL DATE;
ATTO RNEY S AT LAW                                                                  CASE NO. 2:17-CV-02386-ODW-PLA
           Case 2:17-cv-02386-ODW-PLA Document 90 Filed 10/05/18 Page 2 of 5 Page ID #:709



                     1         Plaintiff Kevin Shaw (“Plaintiff”) and Defendants Lawrence G. Buckley as
                     2   interim successor to Kathleen F. Burke, Kathleen F. Burke, Earic Dixon-Peters,
                     3   William A. Marmolejo, Juan C. Astorga, Francisco C. Rodriguez, Scott J. Svonkin,
                     4   David Vela as successor to Sydney K. Kamlager, Mike Fong, Gabriel Buelna,
                     5   Andra Hoffman, Ernest H. Moreno, Steven F. Veres, and Charles Johnson
                     6   (collectively, “LACCD Defendants”) stipulate as follows:
                     7         WHEREAS, the parties stipulated and the Court ordered a continuance of the
                     8   trial and related dates on July 3, 2018, such that the discovery cut-off is currently
                     9   set for November 2, 2018, and the trial date is March 12, 2019;
                10             WHEREAS, Los Angeles Community College District (“LACCD”) and Los
                11       Angeles Pierce College (“Pierce College”) are considering making changes to their
                12       free speech policies and procedures;
                13             WHEREAS, these changes would not take effect until December 12, 2018,
                14       due to the statutorily required notice periods and Board meeting schedules;
                15             WHEREAS, such changes would likely prompt Plaintiff to move to reopen
                16       discovery and to seek the retaking of almost all of the depositions of LACCD and
                17       Pierce College administrators and employees, if all of the depositions are completed
                18       as currently scheduled prior to the discovery cut-off of November 2, 2018 and prior
                19       to the effectuation of any changes by LACCD and Pierce College;
                20             WHEREAS, the parties participated in a second mediation on October 3,
                21       2018, and continue to be engaged in active settlement negotiations. Any changes to
                22       LACCD and Pierce College policies and procedures pursuant to a settlement would
                23       similarly not take effect until at least December 12, 2018, due to the statutorily
                24       required notice periods and Board meeting schedules;
                25             THEREFORE, IT IS HEREBY STIPULATED by and between Plaintiff
                26       and LACCD Defendants, through their counsel, should the Court allow this
                27       continuance, that:
                28             1.     The trial date be continued from March 12, 2019 to July 16, 2019;
  C ROWELL
& M ORI NG LLP
ATTO RNEY S AT LAW
                                                                 -1-               STIPULATION TO CONTINUE TRIAL DATE;
                                                                                          CASE NO. 2:17-CV-02386-ODW-PLA
           Case 2:17-cv-02386-ODW-PLA Document 90 Filed 10/05/18 Page 3 of 5 Page ID #:710



                     1         2.     The hearing on motions in limine be continued from February 25, 2019
                     2   to July 1, 2019;
                     3         3.     The Final Pre-Trial Conference be continued from February 11, 2019
                     4   to June 17, 2019;
                     5         4.     The motion hearing cutoff date be continued from January 7, 2019 to
                     6   May 6, 2019;
                     7         5.     The expert discovery cutoff be continued from September 10, 20181 to
                     8   March 15, 2019;
                     9         6.     The percipient fact discovery cutoff be continued from November 2,
                10       2018 to March 1, 2019.
                11             7.     Accordingly, the schedule of trial and pretrial dates would be as
                12       follows:
                13                    (a)    Trial date: July 16, 2019
                14                    (b)    Deadline to File Final Trial Exhibit Stipulations: July 11, 2019
                15                    (c)    Hearing on Motions in Limine: July 1, 2019
                16                    (d)    Deadline to File Opposition to Motions in Limine: June 24, 2019
                17                    (e)    Final Pre-trial conference: June 17, 2019
                18                    (f)    Deadline to file Motions in Limine: June 17, 2019
                19                    (g)    Deadline to file the following: June 10, 2019
                20                                 Proposed Pretrial Conference Order
                21                                 Memo and Contentions of Fact and Law
                                                   Joint Witness List
                22                                 Joint Exhibit List and Exhibit Stip
                23                                 Proposed Verdict Forms
                                                   Proposed/Disputed Jury Instructions
                24
                                                   Proposed Voir Dire Questions
                25                                 Joint Statement of the Case
                26
                27
                               1
                                 The Parties and the Court did not specify the continuance of the expert cut-
                         off date in the July 3, 2018 stipulation and order.
                28
  C ROWELL
& M ORI NG LLP
ATTO RNEY S AT LAW
                                                                -2-               STIPULATION TO CONTINUE TRIAL DATE;
                                                                                         CASE NO. 2:17-CV-02386-ODW-PLA
           Case 2:17-cv-02386-ODW-PLA Document 90 Filed 10/05/18 Page 4 of 5 Page ID #:711



                     1                           Joint Status report re Settlement
                     2                (h)    Deadline for hearing motions: May 6, 2019
                     3                (i)    Expert Discovery cut off: March 15, 2019
                     4                (j)    Percipient/Fact Discovery cut off- March 1, 2019
                     5         8.     Discovery shall be stayed pending the settlement negotiations and
                     6   through December 13, 2018.
                     7         9.     This continuance is not sought for any improper purpose and will not
                     8   result in prejudice to any party.
                     9
                10
                11       Dated: October 5, 2018                       CROWELL & MORING LLP
                12
                13                                                      /s/   Emily T. Kuwahara
                                                                           Emily T. Kuwahara
                14                                                           John S. Gibson
                                                                            Laurel P. Malson
                15                                                        Sigourney R. Haylock
                16                                                      Attorneys for Defendants
                17
                18       Dated: October 5, 2018               LEADER & BERKON LLP
                                                             /s/ Arthur I. Willner
                19                                           Arthur I. Willner (State Bar No. 118480)
                20                                           Emily K. Doty (State Bar No. 297222)
                                                             Attorneys for Plaintiff Kevin Shaw
                21                                           Email: awillner@leaderberkon.com
                22                                           Email: edoty@leaderberkon.com
                                                             LEADER & BERKON LLP
                23
                                                             660 S. Figueroa Street, Suite
                24                                           1150 Los Angeles, CA 90017
                                                             Tel: (213) 234–1750; Fax (213) 234–1747
                25
                26                                           Marieke Tuthill Beck-Coon (admitted
                                                             pro hac vice)
                27
                                                             Email: marieke@thefire.org
                28                                           Brynne Sasha Madway (admitted pro hac
  C ROWELL
& M ORI NG LLP
ATTO RNEY S AT LAW
                                                                -3-              STIPULATION TO CONTINUE TRIAL DATE;
                                                                                        CASE NO. 2:17-CV-02386-ODW-PLA
           Case 2:17-cv-02386-ODW-PLA Document 90 Filed 10/05/18 Page 5 of 5 Page ID #:712



                     1                                        vice)
                     2                                        Email: brynne.madway@thefire.org
                                                              THE FOUNDATION FOR INDIVIDUAL
                     3                                        RIGHTS IN EDUCATION
                     4                                        510 Walnut Street, Suite 1250
                                                              Philadelphia, PA 19106
                     5                                        Tel: (215) 717–3473; Fax (215) 717–3440
                     6                                        Attorneys for Plaintiff Kevin Shaw
                     7
                     8
                         I attest that all other signatories listed, and on whose behalf the filing is submitted,
                     9
                10       concur in the filing’s content and have authorized the filing.

                11                                                              /s/     Emily T. Kuwahara
                                                                                      Emily T. Kuwahara
                12
                13
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
  C ROWELL
& M ORI NG LLP
ATTO RNEY S AT LAW
                                                                  -4-                 STIPULATION TO CONTINUE TRIAL DATE;
                                                                                             CASE NO. 2:17-CV-02386-ODW-PLA
